DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-22, 36, and 37 in the reply filed on 6/28/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22, 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 1 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 19/19/2019. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated in the submission, and this statement indicates that the invention is different from what is defined in the claim(s) because the statement “thermally cracking the coker cycle oil to produce coker thermally cracked hydrocarbon products that are passed to the 
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The expressions “wherein the hydrocarbon to solid ratio” in lines 1 of claims 7 and 8 render the claim indefinite because it is unclear where the solid is coming from. Is the ratios in the fractionator, coker, gasifier, or hydroprocessing.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4 and 6 are rejected under 35 U.S.C. 102(b) as being anticipated by Anderson et al. (US 4,347,130).
Anderson discloses a upgrading of heavy hydrocarbons wherein a crude oil (10) and a coker thermally cracked hydrocarbon products (overhead stream from unit 19) are fed into a fractionation column (13) to produce a distillate (14) and coker recycle oil (17). The distillate is then passed into a hydrotreating zone (15) to a lighter hydrocarbon and liquid hydrocarbon o C. See entire patent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 4,347,130). 
The process of Anderson is as discussed above. 
Anderson does not teach that the thermal cracking is a fluid coking unit, the operating condition of the hydrotreating zone, and the solid ratio. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Anderson by utilizing a fluid coking unit because it would be expected that the results would be similar when using either fluid coking unit or delayed coking unit. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Anderson by operating the hydrotreating zone at conditions as claimed because it is within the level of one of skill in the art to operate at any effective conditions include the claimed conditions. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Anderson by utilizing a hydrocarbon to . 
Claims 10-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 4,347,130) in view of Kuroda et al. (US 8,148,285 B2). 
The process of Anderson is as discussed above. 
Anderson does not to teach the use of a hydrotreating catalyst as claimed and the API of the synthetic crude oil. 
Kuroda teaches a hydrotreating catalyst comprising Y-zeolite and Mo (5-30 wt. %), the catalyst has a total pore volume from .03-.7 ml/gm, a total surface area of from 500 m2/g or more. Ti is subtitled aluminum atoms constituting the zeolite framework. See abstract; col. 2, lines 49-65; col. 3, lines 1-7; col. 7, line 61 through col. 8, line 13
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Anderson by utilizing a hydroteating catalyst as suggest by Kuroda because such catalyst is known to be effective. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Anderson by producing the synthetic crude oil having API as claimed because of the similarities between the claimed process and the modified process of Anderson in terms of feedstock, fractionation, and hydroprocessing. 

Claims 15-19, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 4,347,130) in view of Koseoglu (US 2013/0028834 A1). 
The process of Anderson is as discussed above. 
Anderson does not explicity teach the limitations of claims 15-19. 
Koseoglu teaches a gasilification zone include water shift operating and operating conditions as claimed. See abstract; Figures 1-4; [0011], [0013], [0038], [0039]; claims 1, 7, 8. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/TAM M NGUYEN/Primary Examiner, Art Unit 1771